Wells, J.
Upon the question of sanity at the time of com mitting an offence, the acts, conduct and habits of the prisoner at a subsequent time may be competent as evidence in his favor. But they are not admissible as of course. When admissible at all, it is upon the ground, either that they are so connected with or correspond to evidence of disordered or weakened mental condition, preceding the time of the offence, as to strengthen the inference of continuance, and carry it by the time to which the inquiry relates, and thus establish its existence at that time ; or else that they are of such a character as of themselves to indicate unsoundness to such a degree or of so permanent a nature as to have required a longer period than the interval for its production or development.
The interval is to be measured, not merely by length of time, but also with reference to intervening events. These may be such as to account for the peculiarities manifested, either by showing a sufficient originating cause, or by furnishing other explanations.
It is for the court or judge presiding at the trial to determine, in the first instance, whether the facts offered to be proved would, if established, fairly justify any inference relating back to the time of the alleged offence. This inquiry always and necessarily involves not only the question of intervening time and occurrences, but also the character of the manifestations and the circumstances under which they were observed. It is, in a measure, a matter of judicial discretion; insomuch, at least, that great weight and consideration will be accorded to the judgment of the judge whose decision is brought up for revision. Shailer v. Bumstead, 99 Mass. 112, 130. Commonwealth v. Coe, 115 Mass. 481, 505.
It is for the party offering such evidence to establish its competency against the double, and, in this case, triple objection: 1st, that it is subsequent in point of time; 2d, that it is the party’s own conduct offered in his favor; and 3d, that it is his conduct while under arrest, charged with the offence. The defendant fails to show, upon his bill of exceptions, that the evidence offered and rejected was competent upon either of the two grounds defined in the first paragraph of this opinion.
*149If the ruling at the trial had been based solely upon the length of time that had elapsed, there would be ground for an argument, assuming the evidence to have been in other respects competent, that the period of only eight or ten days was too strict a limita tian of its admission to be a reasonable exercise of the discretion which rests with the court. But the question does not admit of separation in that mode. The ruling as to the time necessarily had reference also to the other considerations which affected the competency and materiality of the evidence as a basis from which to infer unsoundness of mind at the time of the homicide. That the prisoner had been under arrest upon the charge for more than a week, and had had interviews with counsel and others, appears from the bill of exceptions. That the acts, conduct and habits, of which proof was offered, were of any especial significance as indicating mental disease, does not appear, and is not to be assumed against the ruling.
In a case of such vital consequence to the party excepting, we should be unwilling that any right should be lost to him by reason merely of an omission to state in detail the evidence which was offered. We have accordingly permitted the prisoner’s counsel at the argument to make such statement of the evidence as he deemed necessary in order to present the whole question before us, with the view to allow an application to have the exceptions amended if the case should appear to require it. But we are satisfied that any such amendment would not avail him.
The evidence offered and rejected was, in substance, that the prisoner ate with a hearty appetite, slept soundly and quietly, and in conversation and manner evinced no remorse or sense of guilt. In the evidence relied on to show the mental condition of the defendant prior to the homicide, it is not contended that there were any marked indications of the existence of actual insanity, nor that, with the exception of an apparent absence of moral susceptibility, or want of moral sense, there was any relation or correspondence between the evidence preceding and that subsequent to the homicide, which gave to the latter any especial significance. We do not think, therefore, that a disclosure of the whole evidence would show that there was error of law, or of judicial discretion, in limiting the evidence of subsequent conduct on the part of the defendant, offered in his own favor.
*150The defendant is not entitled to the second exception alleged. First, because the paper offered in evidence, to contradict the witness upon the stand, was in the legal custody and control of the attorney general. It was in the hands of the prisoner’s counsel at the moment only by the courtesy and permission of the attorney general, and for a special purpose. In the ordering of the course and proper conduct of the trial, the court refused to permit the prisoner’s counsel to use the paper thus intrusted to him as an instrument of evidence, against the objection and in violation of the rights of the attorney general. The prisoner has no ground to complain of this. Second, because the counsel for the prisoner acquiesced in and availed himself of the offer of the attorney general, that he might use the paper for the purpose of framing questions in cross-examination of the witness by whom it was written and signed. We think the objection to the restriction upon its further use might fairly be regarded as waived.
We do not find it necessary to consider the question whether communications of like character are privileged from disclosure on the ground of public policy, or otherwise.

Exceptions overruled.